Citation Nr: 1343280	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  07-36 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to a compensable rating for bilateral shin splits.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel




INTRODUCTION

The Veteran had active service from September 1972 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran was scheduled to testify at a hearing held before a Veterans Law Judge in April 2009. Prior to that proceeding, he withdrew his request for a hearing, and he has not requested that it be rescheduled. Therefore, the Board finds that the request to testify at a hearing before the Board has been withdrawn. See 38 C.F.R. § 20.704.

In September 2011, the Board remanded the case for additional development.  The RO has complied with those remand directives.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  There was no objective evidence of shin splints upon VA examination. 

2.  The Veteran's shin splints do not result in any functional limitation, including limitation of motion, pain, excess fatigability, incoordination, or weakness.

3.  The Veteran's shin splits do not cause impairment of the tibia and fibula.



CONCLUSION OF LAW

The criteria for a compensable rating for shin splints have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5262 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notice letter in March 2007.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the letter satisfied the notice requirements.  In this regard, the March 2007 letter informed the Veteran of the information and evidence needed to substantiate his claim and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran was afforded VA examinations in December 2008 and January 2012 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination and fully address the rating criteria that are relevant to rating the disability in this case.  The examiners also provided a clear explanation for their findings.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a Statement of the Case (SOC) and numerous Supplemental Statements of the Case (SSOC), which informed them of the laws and regulations relevant to the Veteran's claim.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Recently, the Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, in Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Shin splints are not specifically listed in the rating schedule.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.  In this case, the Veteran's disability was rated by the RO under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262, which pertains to impairment of the tibia. 

Diagnostic Code 5262 provides criteria for rating impairment of the tibia and fibula. Under that diagnostic code, a 10 percent rating is assigned for malunion of the tibia or fibula with slight knee or ankle disability, and a 20 percent rating is contemplated for malunion with moderate knee or ankle disability. A 30 percent rating is warranted for malunion with marked knee or ankle disability, and a 40 percent rating is assigned for nonunion of the tibia or fibula with loose motion and the requirement of a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2012). 

Under Diagnostic Code 5261, a10 percent, disability rating is warranted when extension is limited to 10 degrees. 38 C.F.R. § 4.71a.  A 10 percent disability rating is also warranted when flexion of the leg is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A December 2006 treatment record shows that the Veteran complained of increased pain from his shin splints.  In March 2007, he presented to therapy with complaints of leg pain on the posterior lateral surface of the lower leg during extended walking.  In November 2007, he again complained of pain in his shins.  

A Doppler study was conducted of his lower extremities in January 2008.  The report concluded that the Veteran had occlusive disease of the right lower extremity involving the aorta/iliac vessels and the superficial femoral artery/popliteal that was moderate with indices in the claudication range.  The Veteran also had occlusive disease of the left lower extremity involving the aorta/iliac vessels, the superficial femoral artery/popliteal, and infra-popliteal vessels, that was mild with minimal hypoperfusion.  

In May 2008 and November 2008, the Veteran complained of ankle pain that he claimed may be related to his shins.   

The Veteran was afforded a VA examination in December 2008 at which time he reported having intermittent pain and flare-ups, which he described as throbbing, sharp, and burning.  Those flare-ups occurred three times per week and lasted up to an hour.  He indicated that the pain was brought on by running more than one mile and walking more than six miles.  The Veteran also reported pain in his right ankle.

A physical examination showed slight thinning of the skin along the anterior shin.  There was no tenderness to deep, firm palpation along his bilateral lower leg shins.  There was also no increased skin temperature, redness, or swelling, and the Veteran had no calf tenderness bilaterally.  In addition, he had no venous cords and a negative Homan's.  The Veteran had normal range of motion of both knees, but he had barely palpable right dorsal pedis and posterior tibial pulses.  He had 2+ on the left as compared to the right.  He also had normal capillary refill and no ulcers or callus on his feet.  

Imaging studies showed a negative right and left leg and negative right ankle.  A nuclear bone scan did not exhibit the classic findings of shin splints.  There was increased uptake in the knees, likely on a degenerative basis, and a mild amount of increased uptake of the calcaneus, ankle, and tarsus, also likely on a degenerative basis.  

The December 2008 VA examiner concluded that the examination showed no current evidence of shin splints.  Additionally, he opined that the Veteran's ankle condition was less likely related to his shin splints and more likely related to his arterial sclerotic peripheral vascular disease and degenerative changes.  The examiner also found that there was no discomfort or difficulty with range of motion testing, effusion, edema, erythema, tenderness, palpable deformity, or instability.  

In a September 2011 treatment record, no calf tenderness was found. 

The Veteran underwent a VA examination January 2012 during which he reported that he was diagnosed with shin splints while on active duty.  He stated that he had achy pain in his calf with walking 200 yards that was relieved by rest.  His left lower leg pain has decreased in intensity since he quit smoking two years earlier.  The Veteran also stated that he experiences flare-ups, which can occur twice daily and last 10 minutes.  

Upon physical examination, the Veteran's range of motion of the both knees was from 0 to 140 degrees with no evidence of painful motion.  The Veteran was able to perform repetitive use testing, with no additional limitations.  The examiner found no functional loss or impairment and no pain or tenderness to palpation of the knee and lower leg.  Muscle strength testing and joint stability testing were normal.  There was no evidence of patellar subluxation or dislocation.  The examiner also noted that the Veteran denied any pain with deep palpation along both shin and calf muscles, and there was no swelling.  The Veteran had barely palpable right dorsal pedis and 1+ left dorsal pedis pulses, as well as 1+ right posterior tibial pulse and 2+ left posterior tibial pulse.  In addition, he had had thinning of shin and hair on the middle third of both anterior tibia surfaces.  His feet were warm with good capillary filling, no swelling, venous stasis changes, varicose veins, or sign of deep vein thrombosis (DVT).  The examiner further found that imaging studies showed no degenerative or traumatic arthritis. 

The January 2012 VA examiner concluded that there was no evidence of shin splints at this examination.  The Veteran has a history of DVT, and all physical findings were consistent with peripheral vascular disease (PVD).  The examiner opined that the Veteran's service-connected shin splints are less likely than not the cause of his lower leg claudication from PVD.  As a rationale, he stated:

[The Veteran] had Doppler lower legs study 2/2008 c/w moderate right femoral artery/popliteal w/indices claudication range and mild left infra-popliteal vessels w/minimal hypoperfusion. He has slight thinning of the skin on the anterior shins and sparsity of hair. There was no tenderness to deep firm palpation along bilaterally lower leg shins and calves muscles. There was no increased skin temperature, redness, swelling, venous cords. He had negative Homan's sign. There was no objective evidence of pain, excess fatigability, incoordination, and weakness in the lower limbs. Barely palpable right dorsal pedis and 1+ left dorsal pedis pulses!!! Has 1+ right posterior tibial pulse and 2+left posterior tibial pulse!! Has 2+ popliteal pulses bilaterally. His bone scan 01/05/2009 show no evidence of shin splint bilateral tibial/fibular xray 12/29/2008. 
 
Report: Two view right leg and left leg no fracture or opaque foreign body. Mineralization is normal. Heavy calcifications are seen in the region of popliteal bifurcation. Upper margin of film shows what appears to be old femoral medullary infarcts on right and left. 
Impression: Negative right and left leg as above. Possible PVD risk factors-0 DM X dyslipidemia This Veteran has periphery vascular disease as the etiology of his lower leg pain brought on by walking that resolved with resting @ 10min. He has no objective evidence of shin splints at this time. 

The rationale for the above opinions is based on review of C-file, clinical interview and physical exam of the Veteran, review of medical literature as well as the training and 33 years experience of this clinician.

Upon review of the record, the Board finds that the evidence does not demonstrate symptoms that warrant a compensable rating for shin splints under any diagnostic code. 

The Board notes the Veteran's complaints of tenderness and pain in the legs, but the more probative evidence does not demonstrate any functional impairment as a result of his shin splints.  In fact, the December 2008 VA examiner noted there was no evidence of shin splints and no functional deficits in the knees or ankles as a result of the Veteran's shin splints.  Similarly, the January 2012 VA examiner found no current evidence of shin splints and no functional limitations of his legs.  The Veteran's knees had full range of motion without pain, and he was able to perform repetitive use testing with no additional limitations.  The January 2012 VA also examiner found no functional loss or impairment, and there was no pain or tenderness to palpation of the knee and lower leg.  The latter VA examiner further noted that the Veteran denied any pain with deep palpation along both shin and calf muscles, and there was no swelling.  

Moreover, both VA examiners attributed the Veteran's leg pain and ankle condition to peripheral vascular disease, which is not service-connected.  The Board finds their opinions to be highly probative, as they were based on a review of the medical history, physical examinations and testing, and their own medical expertise and training.  Thus, while the Veteran has had continued complaints of leg pain, the most probative evidence does not reflect that such complaints are due to the service-connected shin splints. 

The Board has considered whether the evidence supports a higher rating on the basis of functional limitation due to weakness, fatigability, incoordination, or pain on movement of a joint. See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, the most probative evidence of record does not demonstrate any functional limitations due to the shin splints. 

The Board has also considered whether a compensable rating could be assigned under other diagnostic codes, including codes relevant to the lower leg muscles. See 38 C.F.R. § 4.73, Diagnostic Codes 5310, 5311, 5312. However, the Board notes that a compensable rating would require at least moderate impairment of the muscle, which is simply not shown by the evidence.  Indeed, as the probative evidence does not reflect functional impairment as a result of the service-connected shin splints during the course of the appeal, a compensable rating is not warranted under other possible diagnostic requiring limitation of motion including Diagnostic Codes 5024 (periostitis), 5260 (limitation of flexion of the leg), 5261 (limitation of extension of the leg) or 5271 (limitation of motion of the ankle). See 38 C.F.R. § 4.71a.

The Veteran is competent to attest to his symptoms.  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2) (2012).  However, the Board concludes that the medical findings on VA examination are of greater probative value than the Veteran's allegations regarding the severity of his shin splints, particularly after consideration of the alternate etiology of his lower leg pain.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for shin splints.

The Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected bilateral shin splints are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) .

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral shin splints under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a compensable rating for bilateral shin splints is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


